474 F.2d 857
UNITED STATES of America, Plaintiff and Appellee,v.Oralia DELACERDA, Defendant and Appellant.
No. 72-3113.
United States Court of Appeals,Ninth Circuit.
Feb. 13, 1973.

Kenneth L. Collins, Deputy Federal Public Defender, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Terry W. Bird, Eric A. Nobles, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this case for attempting to board an aircraft of Pacific Southwest Airlines with a concealed weapon is affirmed.


2
Defendant contends the Pacific Southwest Airlines (PSA) was not engaged in "air transportation."  See 49 U.S.C. Sec. 1301(10).


3
Inasmuch as PSA, although not certificated by the Civil Aeronautics Board, was properly engaged in the transportation of United States mails on some routes, we hold that 49 U.S.C. Sec. 1472(1) was violated by Delacerda.